Citation Nr: 1138701	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches, residual of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1984 to August 1984, March 2003 to November 2003, and from July 2006 to November 2007, in addition to service in the National Guard.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions mailed in July 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The July 2008 rating decision granted service connection for migraine headaches, residuals of TBI, and assigned a 10 percent disability evaluation.  The November 2008 rating decision granted service connection for PTSD with depression and assigned a 30 percent disability evaluation.  In June 2009, the Veteran disagreed with the disability evaluations assigned for the migraine headaches disability as well as for the PTSD with depression disability and perfected his appeal. 

In August 2010 the Veteran and spouse testified before the undersigned at a travel board hearing held at the RO.  A transcript has been incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  The Veteran testified during the August 2010 hearing held at the RO that both his migraine headache disability and PTSD disability have grown worse since the VA examinations afforded to him.  The Board notes that the Veteran was last afforded a VA TBI examination in July 2008, and the Veteran was last afforded a VA PTSD examination in August 2008.  As such, the Board finds that a remand is necessary to afford the Veteran more current examinations.  

In particular, the Veteran testified to missing a substantial number of days from his employment due to his PTSD.  Therefore, the Board finds that the Veteran should be afforded a VA examination that specifically considers the criteria associated with a referral for extraschedular consideration with regard to the effect of the Veteran's disability on his employment and activities of daily living and whether his symptoms represent an unusual disability picture for this condition.  Thereafter, based upon the outcome of the VA examination, the RO should determine whether the Veteran's claim should be resubmitted to C&P Service for extraschedular consideration. 

As well, the Veteran testified that he has sought VA treatment for both the migraine disability and the PTSD disability.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the Veteran's complete records of VA treatment should be procured and associated with the claims file.  Finally, he testified to receiving medication from his private physician (Dr. K.) for his PTSD disability, and the record to date contains no private treatment records.  Any relevant private treatment records should be requested as well.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the necessary release to obtain medical records from Dr. "Kim".  All attempts to obtain these records must be documented in the claims file.  If unable to obtain the records, notify the Veteran and his representative and ask that he obtain and submit the outstanding medical records.

2.  Obtain copies of the Veteran's treatment records from the Memphis VAMC for the period from November 2007 to the present.  

3.  Schedule the Veteran for a VA examination of his migraine headaches, residual of TBI, disability.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner is asked to interview and examine the Veteran with regard to his migraine headache disability and provide opinions to the following: 

a. What effect do the Veteran's migraine headaches have on his employment and activities of daily living? 

b. Do the Veteran's migraine headache symptoms represent an unusual disability picture for this condition? 

The examiner is asked to provide a rationale or explanation for each opinion provided. 

4.  Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD with depression.  The claims folder must be made available to and reviewed by the examiner. 

a.  The examiner should identify all current manifestations of the service-connected PTSD with depression.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned. 

b.  What effect does the Veteran's PTSD with depression disability have on his employment and activities of daily living? 

c.  Do the Veteran's PTSD with depression symptoms represent an unusual disability picture for this condition? 

d.  The examiner is asked to provide a rationale or explanation for each opinion provided. 

5.  Review the Veteran's claims to determine whether, in light of the new VA examinations, submission of the Veteran's claims to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for his disabilities is warranted.  

6.  Upon completion of the above, readjudicate the claims. If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011 ).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011 ).


